DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 02/17/2022 with a letter of suspension of 3 months filed 02/25/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered. 
Response to Amendment
This action is in response to the amendment and response filed 02/17/2022 from which Claims 26, 29-30, 32-33, 35-36, 38-42, 44 and 46-48 are pending, wherein Claims 42 and 44 are withdrawn, and Claims 1-25, 27-28, 31, 34, 37, 43, and 45 are canceled.  Claims 26, 29-30, 32-33, 35-36, 38-41 and 46-48 are being examined, and of these, Claims 26, 32, 35, 47-48 were amended.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 2/17/2022.  
Claim Rejections - 35 USC § 112 (a)  
Claims 32 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 32 and 47, as amended, both claims recite, Claim 26 recites “. . . and when c=0 the fluorine-containing alkyl group has an ether bond having a carbon number in a range of 2 to 100”.  The pending patent application represented by the U.S. published application of U.S. 20180305472, hereinafter “PUB” describes at ¶s 0018, 0098 that the fluorine-containing alkyl group has a fluorine-containing alkyl group having a carbon number in a range of 1 to 40 or an ether bond having a carbon number in a range of 2 to 100. Also, a is 0, 1, 2, or 3; b is 0 or 1; and c is 0 or 1.  The description of the application as filed including the drawings does not show any a conditional “when” c=0 that the fluorine-containing alkyl group has to be the alternative of an ether bond having a carbon number in a range of 2 to 100.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the description of the application as filed because a conditional “when” for c=0 the fluorine-containing alkyl group has to have an ether bond having a carbon number in a range of 2 to 100 is not conveyed with reasonable clarity to those skilled in the art that, as of the filing date sought, that applicant was in possession of the invention as now claimed  that the fluorine-containing alkyl group has an ether bond having a carbon number in a range of 2 to 100 when c=0.  Also in accordance with MPEP § 2164.04  I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘when c=0 the fluorine-containing alkyl group has an ether bond having a carbon number in a range of 2 to 100’ in the application as filed."  
Claim Rejections - 35 USC § 112 (b)
Claims 26, 29-30, 32-33, 35-36, 38-41 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 26, 29-30, 32-33, 35-36, 38-41 and 46-48, Claims 26 recites “ an amino group a hydroxyl group” which is unclear and confusing how the hydroxyl group is associated with the amino group so the Claims are indefinite.  Perhaps a comma is missing. 
Regarding Claims 32 and 47 both claims recite “. . . in formula (7) . . . Rf is an organic group having 1 or greater to 3 or less Y1; where Y1 is a monovalent organic group having a carbon number in a range of 2 to 10 and an ethylenic carbon-carbon double bond at a terminal) . . .”  The wording “Rf is an organic group having 1 or greater to 3 or less Y1” is unclear and confusing especially because formula (7) does not have a “Y1”.  Also is Y1 part of Rf as in the organic group or as a second organic group which is monovalent?     
Claim Rejections - 35 USC § 112(d)
Claims 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 47 which depends from Claim 32 is identical to Claim 32 so does not modify Claim 32.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 26, 29-30, 32-33, 35-36 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-254950 Kobori in view of U.S. 20160108250, Tamura et al. hereinafter “Tamura” further in view of the product literature entitled “Antifouling Properties Coating of Fluorosurf Decrease Attachment of Fingerprint or Other Various Stains and Allows Attached Stains to Be Easily Wiped Away”, https://www.fluorotech.co.jp/en/5.htm, FluoroTechnology Inc. 2014, (hereinafter “FluoroTechnology”) and further in view of U.S. 2018/0009959, Nakashima et al. (hereinafter “Nakashima”) evidenced by U.S. 2011/0159274, Shiojiri et al. (hereinafter referred to as “Shiojiri”) and evidenced by the article “The Effects of Sample Imperfections on Optical Spectra”, I. Filinski,  phys. stat. sol. (b) 49, 577 (1972) Subject classification: 20.1 ; 22.4 (hereinafter “Filinski”) and for Claim 46 in view of the brochure entitled “Silicones for Resin Modification”, Shin-Etsu Silicone, 2011.1 to 2015.1. (hereinafter “Shin-Etsu”) further in view of U.S. 2013/0135726, Wakizaka et al. (hereinafter “Wakizaka”) further in view of U.S. 2010/0177398, Watanabe et al. (hereinafter “Watanabe”).     
For JP 2010-254950 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Kobori”.    
Regarding Claims 26, 29-30, 32-33, 35-36, and 46-48 Kobori discloses in the entire document particularly in the abstract at ¶s 0001, 0018-0047, 0059-0064 and 0076-0077 and claims 1-7 formulae and Fig. 1 and 3 a display device like a liquid crystal display device {reading on optical member} comprising a substrate, 11; a hard coat layer {reading on hard coat layer formed on substrate of pending claims}, 12; and an anti-reflection layer with a low-refractive index, 13, {reading on low refractive index layer of pending claims} (see also ¶ 0047, claim 10; and figure 1).  
Kobori discloses in the abstract that the antireflection layer is formed by curing a resin composition including: a first modified silicon compound having an acrylic or methacrylic group on at least one of both terminals thereof, and having a weight-average molecular weight of 8,000 or more; a second modified silicon compound having an acrylic or methacrylic group on a side chain thereof; a hollow or porous particle; and an ionizing radiation-curable resin.  
Further disclosed at ¶s 0010-0042 is a resin composition {reading on low refractive index binder} suitable for forming an antireflection layer on a hard coat layer comprises: a first or 1 modified silicone represented by formula (a):  
    PNG
    media_image1.png
    121
    336
    media_image1.png
    Greyscale
 , wherein Ra is an alkyl group, an acrylic group or a methacrylic group, and Rb is an acrylic group or a methacrylic group) {reading on modified silicone of the pending claims}; a second silicone represented by formula (b): 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, wherein from claim 1 of Kobori Ra is an alkyl group, an acryl group or a methacryl group, Rb is an acryl group or a methacryl group, n is an integer, Rc to Rd are each independently an alkyl group, an acryl group or a methacryl group, Re is an acryl group or a methacryl group, and n and m are integers {reading on silicon-containing compound as for pendant X as a photoreactive group as in the pending claims}.  Also the resin composition has hollow particle or a porous particle; and an ionizing radiation-curable resin (from paragraph [0010]), and discloses in paragraphs [0014-0015] that the ionizing radiation-curable resin may further comprise one layer of silsesquioxane {reading on Claim 29} having an acrylic group or a methacrylic group.  
From ¶s 0034-0035 the content of the 1 modified silicon compound is, for example, from 0.1 wt% to 3.0 wt%.  When the amount is less than 0.1 wt%, the functions such as scratch resistance and stain resistance deteriorate, and when it exceeds 3.0 wt%, the function of scratch resistance decreases.  The content of the 2 modified silicon compound is, for example, from 0.005 wt% to 2.97 wt%. When the amount is less than 0.005 wt%, appearance defects such as cissing and bright spots frequently occur, and when it exceeds 2.97 wt%, functions such as scratch resistance and antifouling property deteriorate.  The mass ratio of the 1 modified silicon compound to the 2 modified silicon compound (mass of the 2 modified silicon compound / mass of the 1 modified silicon compound) is, for example, from 0.05 to 0.99. When it is less than 0.05, appearance defects such as cissing and bright spots frequently occur, and when it exceeds 0.99, functions such as scratch resistance and stain resistance deteriorate.   
As a detailed example, paragraph [0116] of Kobori discloses that an anti-reflection film is obtained from a composition{reading on low refractive index layer binder for hollow particles} comprising AR110, which is an acrylate oligomer with a fluorine group {reading on Claims 32 and 47 for formulae 6-7 as the same as in applicants’ specification as filed at page 20, ¶s 0089- 0091, Pub ¶ 0098, i.e. a side-chain reactive type photopolymerizable fluoropolymer}, ACSQ, which is an acrylic modified silsesquioxane, a hollow silica sol with an average particle size of 60 nm, 164E of Shinetsu silicone, which is a modified silicone acrylate compound {i.e. reading on modified silicone}, and 1-hydroxycyclohexyl phenyl ketone, which is a photopolymerizable initiator .  From ¶ 0027 the ionizing radiation curable resin is a material that is cured by light or an electron beam can be included such as pentaerythritol tri (meth) acrylate {reading on Claim 30}.  
From ¶s 0046 and 0076 the hard coat layer was formed as follows.  dipentaerythritol hexaacrylate, and isocyanuric acid EO-modified diacrylate, dimethylol tricyclodecane diacrylate, {reading on monomers having photopolymerizable functional groups for hard coat binder of pending claims} antimony pentoxide, and an initiator (1-hydroxy-cyclohexyl-phenyl-ketone) were added to isopropyl alcohol as a solvent, and then solidified.  In preparing a coating solution for the hard coat layer the solid content is a substance other than the solvent in the coating liquid, and, here, a photopolymerizable prepolymer such as dipentaerythritol hexaacrylate, antimony pentoxide, and an initiator.  Also silica gel, resin beads, metal oxide fine particles or the like may be dispersed in the hard coat layer which is between the substrate and the low refractive index layer in Fig. 1 {reading on hard coat of Claim 26}.  
From ¶ 0039 the hollow silica fine particles for the low refractive index layer are silica fine particles having a hollow inside.  Further, the inside may be porous. When the gas is air having a refractive index of 1.0, the refractive index decreases in proportion to the occupation ratio of air in the fine particles as compared with the original refractive index of the fine particles. The refractive index of the hollow silica fine particles is, for example, 1.45 or less, and the average particle size of the hollow fine particles is, for example, 10 nm to 200 nm.  As the fine particles, porous silica fine particles may be used instead of the hollow silica fine particles.  Further, as the fine particles, both hollow silica fine particles and porous silica fine particles may be used.  The afore-described ranges for particle refractive index and average particle size overlap the ranged of pending Claim 36 of 1.10 to 1.40 and 10 to 100 nm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Given that the particles have overlapping average particle size for the diameter the plurality of maximums would inherently or implicitly overlap that of the pending claim 36 of a plurality of maximums.  
From ¶ 0077 the antireflection layer was formed as follows.  A matrix {reading on low refractive index binder} was prepared by mixing 8 wt% polyester acrylate oligomer, 35 wt% pentaerythritol tetraacrylate, and 57 wt% polyethylene glycol diacrylate. 60 wt.% of hollow silica sol having an average particle diameter of 60 nm is contained in 30.5 wt.% of this matrix ;An initiator (1 - hydroxy-cyclohexyl-phenyl-ketone) was added in an amount of 8 wt%, a modified silicone acrylate compound B was added in an amount of 1.2 wt%, and a modified silicone acrylate compound G was added in an amount of 0.3 wt%. Thus, a low refractive index coating agent was prepared {reading on low refractive index binder of amended claims}.   
Example 9 discloses at ¶ 0116 an antireflection film was obtained in the same manner as in Example 8, except that a low refractive index coating agent having the following composition was used.  Acrylate oligomer having a fluorine group 59.5 wt% (trade name AR110 manufactured by Daikin Industries, Ltd. i.e., a side-chain reactive photopolymerizable fluoropolymer) acrylic modified silsesquioxane 1 wt% (trade name ACSQ manufactured by Toa Gosei Co., Ltd.); hollow silica sol having an average particle diameter of 60 nm 35 wt%; 1-hydroxy -Cyclohexyl-phenyl-ketone (initiator) 3 wt%; modified silicon acrylate compound B 1.2 wt% (trade name 164E, manufactured by Shin-Etsu Silicon both terminals with methacryl group like first or 1 modified silicone compound (a) See ¶s 0034-0035); modified silicon acrylate compound G 0.3 wt% (trade name 2457 both terminals and side acryl groups manufactured by Shin-Etsu Silicon like second or 2 modified silicone compound (b) with side or pendant acryl group See ¶s 0034-0035).  Additionally Examples 10-16 at ¶s 0117-0123 are like examples 8 and 9 but vary the amounts of AR-110 and ACSQ in the range for AR-110 from 59.5 to 14.9 wt% and for ACSQ from 1 to 45.6 wt%.  
Given such amount ranges for AR-110 and ACSQ and the amount of 35 wt% hollow silica sol, acrylate compound G at 0.3 wt% and the modified silicon acrylate compound B at 1.2 wt%, which is like modified silicon of pending amended claim 26 is within the range of 0.5 to 3.0 wt % of the pending amended claims for the low reflective index binder for the low refractive index layer components other than one-end reactive photopolymerizable fluoropolymer because the latter is not present.  Also given such amount ranges of AR110 and ACSQ, a range of 1 modified silicon compound from ¶ 0034 from 0.1 wt% to 3.0 wt% as modified silicon acrylate compound B of Example 9 given the absence of one-end reactive photopolymerizable fluoropolymer overlaps the range of amount of modified silicone of the pending amended claims.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Additionally given such a range of amounts for AR110 from 59.5 to 14.9 wt% and for ACSQ from 1 to 45.6 wt% and 35 wt% of hollow silica sol and 3 wt% of initiator, the modified silicon acrylate compound B at 1.2 wt%, and 0.3 wt % of modified silicone acrylate compound G without a one-end reactive photopolymerizable fluoropolymer the total wt% can accommodate the range of the 2 modified silicon compound from 0.005 wt% to 2.97 wt%, which with its pendant acryl group is a modified silicon acrylate of compound G in example 9.  From ¶s 0184-0185 and 0041 the embodiments and examples described can have various modifications and applications for example, the numerical values.  With a silsesquioxane having a UV cure functional group like ACSQ in an amount from 6 wt% to 46 wt% can improve scratch resistance.  Therefore the amount of 2 modified silicon compound with pendant as well as terminal acryl groups can be used in higher amounts than the example of 2.97 because the disadvantage of a reduction in scratch resistance can be off-set by an amount of ACSQ higher than 6 wt%.  
As in example 8 a low refractive index coating agent was dissolved in a solvent, n-butanol, at a solid content of 1.25 wt% to obtain a coating solution. Next, using a small diameter gravure method, coating solution was applied on the hard coat layer to a dry thickness of 120 nm.  Next, the coating solution was dried in an oven at a temperature of 80° C. for 1 minutes and 30 seconds, and then a high pressure mercury lamp of 160 W was irradiated for 3 seconds from a distance of 18 cm under a nitrogen atmosphere having an oxygen concentration of 1000 ppm to form an antireflection layer. Thus, an antireflection film was obtained {reading on photopolymerized product of the above mixture for the pending claims}.  
Kobori does not expressly disclose a photopolymerized product of a one-end reactive photopolymerizable fluoropolymer and a modified silicon which is distributed in a surface layer with the at least one photopolymerizable group and at least one alkoxy group on a siloxane as for pending Claim 26, or formula 8 of pending claim 33. 
Tamura discloses in the abstract and at ¶s 0013-0033 and 0082-0091 a low refractive index material that exhibits a sufficiently low refractive index without deteriorating the strength of the cured film produced therefrom, and that can be cured by an active energy ray that is applicable for a resin base material that is not desired to be exposed to heat.  A curable composition comprising: a siloxane oligomer (a) containing a radically polymerizable double bond obtained through hydrolysis and condensation of alkoxysilanes containing at least an alkoxysilane A of Formula [1] and an alkoxysilane B of Formula [2] in an amount of 100 parts by mass; inorganic fine particles (b) in an amount of 10 parts by mass to 1,000 parts by mass; and a polymerization initiator like a photopolymerization initiator, (c) generating a radical upon active energy ray irradiation in an amount of 0.1 parts by mass to 25 parts by mass R1aSi(OR2)4-a   [1] and R3bSi(OR4)4-b   [2], and a cured film produced from the composition, and a laminate comprising a low refractive index layer produced from the composition.  From ¶s 0017-0018 in formula [1] R1 is a monovalent organic group containing a radically polymerizable double bond {reading on photopolymerizable functional group for Claim 26}; R3 is a C1-10 alkyl group (the alkyl group is optionally substituted with a fluorine atom, an amino group substituted with at least a C1-6 alkyl group, an amino group substituted with at least a phenyl group, or a ureido group) or a phenyl group; R2 and R4 each are independently a methyl group or an ethyl group; a is 1 or 2; and b is an integer of 0 to 2.  
From ¶s 0039 and 0003, the material for a low refractive index layer prevents skeletons from being seen (improving visibility) in a transparent electrode using indium tin oxide (ITO); an optical material such as a low reflection film and a cladding in the optical waveguide {reading on optical member} ; and a protection film material, an insulating film material, and a water-repellent material, and where low refractive index coating film is used as an anti-reflective coating in displays such as liquid crystal displays (LCDs), plasma displays (PDPs), and electroluminescence displays (ELs), optical lenses, and screens.  
From ¶s 0082-0091 the curable composition may further include a surface modifier (d) containing a perfluoropolyether compound.  From the viewpoint of dispersibility in the siloxane oligomer (a), the surface modifier (d) containing a perfluoropolyether compound is preferably a perfluoropolyether compound having one of or both of its ends modified with an organic group and is particularly preferably a perfluoropolyether compound containing a (meth)acryloyl group.  A KY-1203 or Optool DAC-HP as one end modified with a (meth) acrylate {similar to Applicants’ KY-1203 in the specification as filed at ¶ 00135.  Given that the perfluoropolyether compound surface modifier has a photopolymerizable group is with the siloxane oligomer the photopolymerization of these would form a product and because (d) is a surface modifier it would be at the surface or surface side.  Also from ¶s 0090 and 0092 compounds having both ends modified with (meth)acrylic groups: FLUOROLINK® series MD500, MD700, 5101X, and AD1700 [all of these are manufactured by Solvay Specialty Polymers {as indicated in Applicants specification as filed at ¶s 0096-00100 FLUOROLINK® AD1700 is 8-3 of 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
meeting formula 8 of Claim 33}.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori the antireflection film with the substrate, hard coat with monomers of photopolymerizable functional groups and metal oxide fine particles, and low reflective index layer with an acrylate oligomer with a fluorine group as a side chain reactive type photopolymerizable fluoropolymer, hollow silica sol particles, acrylic modified silsesquioxane as a modified silicone acrylate compound as a modified silicone and with first modified silicone with terminal (meth)acrylic groups of formula (a), and a silicone with terminal and pendant (meth)acrylic groups of formula (b) as a silicon-containing compound with pendant X group for a photopolymerized product mixture as afore-described, where from Tamura for a low reflective index film as in Tamura with the photopolymerization product of one-end modified with methacrylic group of a perfluoroether compound with siloxane from hydrolysis and condensation of alkoxysilanes as modified silicon is included in the low refractive index layer of Kobori and the perfluoroether compound with two ends modified with (meth)acrylic groups of FLUOROLINK® AD1700 as the acrylate oligomer with fluorine groups of Kobori for use with the first and second modified silicon compounds of Kobori motivated with a reasonable expectation of success to have a low refractive index layer with similar components of methacrylic group containing perfluoroether compound and siloxane or silicone that exhibits sufficiently low refractive index without deteriorating the strength of the cured films produced therefrom for a laminate to have the optical member of Claims 26, 29-30, 32-33, 36 and 47.   
However Kobori as modified does not expressly disclose the one-end reactive photopolymerizable fluoropolymer of formula 10 or 11 or formula 11 for Claim 26.  
FluoroTechnology discloses on pages 9-11 that FS-7024 having a fluororesin part, organic group R and reactive group, as evidenced in the pending application at ¶ 0132 of the Pub as an example of the one-end reactive-type photopolymerizable fluoropolymer represented by Formulae (10) and (11), adds anti-stain, low friction and low refractivity properties when used as an additive to UV hard coat agent.  The oil slip drop angle is low and the product excels in substantial fingerprint adhesion prevention performance.  When included as an additive, the fluoride component moves to the surface and exhibits its properties.  Compared to other competitive products, a smaller amount of additive displays its effect and provides superior cost performance for a low refractive index.     
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the one end reactive group fluoropolymer of Kobori as modified has the purpose of low refractivity properties for a low refractive index layer.  Also FluoroTechnology discloses FS-7204 for coatings for the purpose of providing low refractivity properties for a low refractive index layer as in Kobori modified by Tamura.  Given this same purpose of providing refractivity for low refractive index the FS-7204 of FluoroTechnology can be combined with or substituted for the one-end modified with methacrylic group of a perfluoroether compound of Kobori modified by Tamura.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer as afore-described, where for a low reflective index film for a photopolymerization product of one-end modified with methacrylic group of a perfluoroether compound with siloxane from hydrolysis and condensation of alkoxysilanes as modified silicon included in the low refractive index layer of Kobori and the perfluoroether compound with two ends modified with (meth)acrylic groups of FLUOROLINK® AD1700 as the acrylate oligomer with fluorine groups of Kobori for use with the first and second modified silicon compounds of Kobori, as afore-described, where from FluoroTechnolgy FS-7024 as an additive as formula (11) for coatings for low refractive index is combined with or substituted for the one-end modified with methacrylic group of a perfluoroether compound of Kobori having the same purpose of low refractivity motivated to have in addition to low refractive index anti-stain, low friction and low oil slip drop angle and a product exceling in substantial fingerprint adhesion prevention performance as for the optical member of Claims 26, 29-30, 32-33, 36 and 47.  Furthermore the combination of FluoroTechnology with Kobori as modified has a reasonable expectation of success to one skilled in the art because both FS-7204 of FluoroTechnology and Kobori as modified have one end reactive group fluoropolymer for the same purpose of low refractivity properties for a low refractive index layer.  
However Kobori as modified does not expressly disclose a silicon-containing compound with alkoxy and acryloyl containing repeating units or a surface roughness.    
Nakashima discloses in the abstract and at ¶s 0012-0015, 0101, 0109, 0112-0117, and 0189 a hard coat laminate film having a total light transmittance of 80% or more and having a hard coat on at least one surface of a transparent laminate film, where hard coat is formed from an active energy ray-curable resin composition including: (A) 100 parts by mass of a polyfunctional (meth)acrylate; (B) 0.2 to 4 parts by mass of a compound having an alkoxysilyl group and a (meth) acryloyl group; (C) 0.05 to 3 parts by mass of an organotitanium; and (D) 5 to 100 parts by mass of microparticles having an average particle diameter of 1 to 300 nm.  Also the active energy ray-curable resin composition further includes (E) 0.01 to 7 parts by mass of a water repellant which can include a (meth)acryloyl group-containing fluoropolyether water repellant.  From ¶0101 hard coat may be formed through an optional functional layer such as an antireflective layer or an antiglare layer on the α-aromatic polycarbonate resin film or a laminated film of the α-aromatic polycarbonate resin with an optional resin.  
From ¶s 0112-0117 a compound having an alkoxysilyl group and a (meth) acryloyl group of component (B) can chemically bond with or strongly interact with component (A) due to having a (meth) acryloyl group in the molecule; and with component (D) due to having an alkoxysilyl group in the molecule. Component (B) serves to largely improve the abrasion resistance of a hard coat by such chemical bond or strong interaction. Further, due to having a (meth) acryloyl group in the molecule or due to having an alkoxysilyl group in the molecule, component (B) chemically bonds with or strongly interacts with component (E) also. Component (B) also serves to prevent trouble such as bleedout of component (E) by such chemical bond or strong interaction.  Component (B) is distinguished from component (A) in that component (B) has an alkoxysilyl group. Component (A) has no alkoxysilyl group. The compound having an alkoxysilyl group and two or more (meth) acryloyl groups in one molecule thereof is classified into component (B).  Examples of component (B) include compounds having a chemical structure represented by the general formula "(--SiO2RR'--)n(--SiO2RR''--)m". Here, n is a natural number (positive integer), and m is 0 or a natural number. Preferably, n is a natural number of 2 to 10, and m is 0 or a natural number of 1 to 10.  R is an alkoxy group such as a methoxy group (CH3O--) and an ethoxy group (C2H5O--). R' is an acryloyl group (CH2=CHCO--) or a methacryloyl group (CH2=C(CH3)CO--). R'' is an alkyl group such as a methyl group (--CH3) and an ethyl group (--CH2CH3).  Examples of component (B) include compounds having a chemical structure represented by each of the general formulae "(--SiO2(OCH3)(OCHC=CH2)--)n", "(--SiO2(OCH3)(OC(CH3)C=CH2)--)n", "(--SiO2(OCH 3)(OCHC=CH 2)--) n.(--SiO 2(OCH3)(CH 3)--) m," "(--SiO 2(OCH 3)(OC(CH 3)C=CH 2)--) n.(--SiO - 2(OCH 3)(CH 3)--) m", "(--SiO 2(OC 2H 5)(OCHC=CH 2)--) n", "(--SiO 2(OC 2H 5)(OC(CH 3)C=CH 2)--) n", "(--SiO 2(OC 2H 5)(OCHC=CH 2)--) n.(--SiO 2(O- CH 3)(CH 3)--) m", and ":(--SiO 2(OC 2H 5)(OC(CH 3)C=CH 2)--) n.(--S- iO 2(OCH 3)(CH 3)--) m". Here, n is a natural number (positive integer), and m is 0 or a natural number. Preferably, n is a natural number of 2 to 10, and m is 0 or a natural number of 1 to 10.   Component (B) can be used singly or as a mixture of two or more thereof.  From ¶s 0188-0189 compounds having an alkoxysilyl group and a (meth) acryloyl group can be (B-1) " Shin-Etsu Silicone KR-513" (trade name; R: a methoxy group, R': an acryloyl group, R'': a methyl group) of Shin-Etsu Chemical Co., Ltd.  {This silicone is the same as KR-513 of Applicants specification as filed at ¶ 00265}.  For (--SiO2RR'--)n the range of n overlaps that of pending claim 26 from 1-20.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Given that component (B) is applied to a substrate through an antireflection layer, the component (B) would be applied to an antireflection layer such as a low refractive index layer of Kobori as modified by Tamura.  As evidenced by Shiojiri at ¶s 0034, 0043 and 0069 an anti-glare film is produced by the method with 70% or more of the particles present within 10% of a thickness of a functional layer from a surface of the functional layer of the anti-glare film, and the functional layer can be composed of an anti-glare layer and a low refractive index layer.  Accordingly, the low refractive index layer can be formed of the particles and it becomes easy to make a difference in refractive index between the low refractive index layer and the anti-glare layer.  The coating solution for producing the anti-glare film comprises particles and is prepared by dissolving at least two resin materials, which are mutually incompatible, in at least one solvent.  The curable compounds can be included with the resin materials, for example, heat-curable compounds or resins [low molecular weight compounds (or prepolymers, for example, low molecular weight resins such as silicone resins having alkoxysilyl groups, silanol groups, and polymerizable groups ((meth) acryloyl group, and the like)].  Thereby Shiojiri evidences that silicone resins with alkoxysilyl groups and (meth)acryloyl groups are used with resin materials in forming a low refractive index layer.  
Also given from Nakashima a part by mass of (B) 0.2 to 4 parts by mass of a compound having an alkoxysilyl group and a (meth) acryloyl group, this amount as for the second of 2 modified silicon-containing compound with pendent acryl group of Kobori is slightly less than the amended claim silicon-containing compound with X as an photopolymerizable group even with n=1.  However in accordance with MPEP 2144.05IIA  Optimization Within Prior Art Conditions or Through Routine Experimentation- Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Here an amount of the component (B) having a (meth) acryloyl group and alkoxysilyl group can chemically bond with or strongly interact with components of Kobori as modified having a (meth) acryloyl group in the molecule like the photopolymerizable acrylate oligomer like AR-110 and acryl silsesquioxane like ACQS and also having alkoxysilyl group for bonding or interacting with the first or 1 modified silicone compound to largely improve the abrasion resistance of the low refractive index layer by such chemical bond or strong interaction.  Such higher amounts than 4 would offset any deficiency of abrasion resistance indicated in Kobori from using higher amounts of the second or 2 modified silicone of formula (b) as for pending claim 26 as amended.  
Nakashima discloses from the abstract at ¶s 0054 and 0091-0119 surface of the mirror-finished body at preferably 100 nm or less, more preferably 50 nm or less to transfer the highly smooth surface states to the film to correct faulty portions such as die streaks for a hard coat laminate.  With subsequent deposition of the hard coat and any additional coats such as anchor coat or resin coat for a laminate film having a total light transmittance of 80% or more preferably 92% or higher.  A higher total light transmittance of the (a) aromatic polycarbonate resin film is preferable.  When the resin film has such a high total light transmittance, there can be obtained the hard coat-laminated film capable of being used suitably as an image display apparatus member.  Given the high total light transmittance for the laminate film with the transferred mirror finish for high smoothness, the laminate film with the hard coat and other layers would have a smoothness telegraphed from the high smoothness, i.e. not decreased by a rougher surface leading to light scattering, reflection or refraction.  Filinski evidences in the abstract and at pages 579 and 589 and sections 4-5 and 7 and Fig. 3 that rough surfaces or inhomogeneous surfaces reduce the intensity of light transmission.  These ranges of smooth finishing overlap that of greater than 11.6 to 20 nm and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, as afore-described for Claim 26, where from Nakashima a modified silicon compound with alkoxy and acryloyl groups as in component (B) afore-described as useful with antireflective layers and or preparing low refractive index layer is included in an mass part of the low refractive index layer binder of Kobori as modified in an amount from 0.2 to 4 or more to at least 5 wt% optimized for component bonding and interaction and provides highly smooth surface at more preferably 50 nm or less or more motivated with a reasonable expectation of success to improve the abrasion resistance by chemical bond or strong interactions with active energy ray-curable resin composition limiting bleed out as for the optical member of Claims 26, 29-30, 32-33, 36 and 46- 48.   
To any extent that Kobori as modified does not expressly disclose the alkoxy acryloyl functional silicone does not have n=2 to 10 and for Claim 46, Shin-Etsu is cited.  
Shin-Etsu discloses at pages 5-7 and Table 4 of silicone alkoxy oligomers and Figure 1 of page 6 and Table 2 alkoxy oligomers (Type AR) that for KR-513 the alkoxy group is methoxy and the organic substituent is acrylate/methyl and as an oligomer from Figure 1 can be a dimer, trimer or tetramer i.e. n-2,3, or 4 for coatings reading on pending Claim 46.  Shin-Etsu discloses at the last col. of page 4 that the alkoxy oligomers (Type AR).  Type AR alkoxy oligomers (Table 2) contain both alkoxysilyl groups and reactive functional groups. Shin-Etsu offers a range of alkoxy oligomers.  Silane coupling agents are commonly added to organic resins to improve their adhesion to inorganic materials. However silane coupling agents can evaporate during the heat-cure process, which means they may not work to best effect. In cases where this is a problem, organic functional group-containing oligomers formulated to give them lower volatility can be quite effective. An example of such a product is KR·513, shown in Fig. 3. The organic functional groups in this oligomer can be reacted with other organic resins to produce modified resins whose molecules will contain alkoxysilyl groups. This method has been used to create a variety of moisture-cure organic resins. When alkoxysilyl groups are hydrolyzed, silanol groups are produced. Because these silanol groups are hydrophilic, alkoxysilyl groups are pushed to the surface during the curing process.  Then, through hydrolysis, silanol groups will form on the surface such that the cured coating will have improved hydrophilic anti-fouling properties (Fig. 4).   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, as afore-described for Claim 26, where a modified silicon compound with alkoxy and acryloyl groups as in component (B) afore-described as useful with antireflective layers, as afore-described, where from Shin-Etsu the KR-513 is a silicone oligomer AR type as a dimer, trimer or tetramer i.e. 2-4 repeating units with  methyl, methoxysilyl and  –C3H6OCOCH=CH2 motivated to improve adhesion with lower volatility to effectively counteract evaporation and to have the alkoxysilyl for moisture curing at the surface of a coating as for the optical member of Claims 26, 29-30, 32-33, 36 and 46-48.  Furthermore the combination of Shin-Etsu as a reasonable expectation of success because Shin-Etsu teaches the benefits of adhesion and surface location for KR-513 which is in the anti-reflective coating of Kobori as modified from Nakashima.  
To any extent that Kobori as modified does not expressly disclose hollow silica particles with a plurality of maximum values Wakizaka is cited. 
Wakizaka discloses in the abstract and at ¶s 0199-0201 an antistatic antireflection film, including; a support; a hardcoat layer formed from a composition for a hardcoat layer containing at least a compound having a quaternary ammonium salt group; and a low refractive index layer formed from a composition for a low refractive index layer containing at least the following (a), (b), (c) and (d), in this order, wherein, (a) is an ethylenically unsaturated group-containing fluoropolymer, (b) is a fluorine-containing polyfunctional monomer having a surface free energy of 23 mN/m or more when a film is formed alone, four or less ---CF3 groups in a molecule, a fluorine content of 30% or more, and at least three reactive functional groups in one molecule, (c) is hollow silica fine particles having an average particle size of 10 nm to 100 nm, and (d) is a compound having a dimethylsiloxane.  Further, hollow silica fine particles can have different average particle sizes in combination of two or more {reading on a plurality of maximum particle diameters for Claim 26}.  From the viewpoint of a low refractive index and scratch resistance, the content of the hollow silica fine particles (c) in the composition for a low refractive index layer is preferably 10% by mass to 70% by mass. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane,  where a modified silicon compound with alkoxy and acryloyl groups as in component (B) afore-described as useful with antireflective layers, where from Shin-Etsu the KR-513 is a silicone oligomer AR type as a dimer, trimer or tetramer i.e. 2-4 repeating units with  methyl, methoxysilyl and  –C3H6OCOCH=CH2, as afore-described, where from Wakizaka with hollow silica fine particles having an average particle size of 10 nm to 100 nm in combination of two or more different average particle sizes for a low refractive index layer over a hard coat in that the silica hollow particles of Kobori as modified can have hollow silica particles is the same combination of two or more different particle sizes in the low refractive index layer motivated to have a content of the hollow silica fine particles in a low refractive index layer with scratch resistance as for the optical member of Claims 26, 29-30, 32-33, 36, and 46-48.  Furthermore the combination of Wakizaka with Kobori as modified has a reasonable expectation of success because both are directed to low refractive index layers with hollow silica particles over hard coats.   
Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima further in view of Shin-Etsu and further in view of Wakizaka is applied does not expressly disclose a modified silicone of at least one formulae 4-5.    
Watanabe discloses in the abstract and ¶s 0132, 0211-0212, 0255-0256, 0300-0301 and 0322 an optical element includes a substrate including protruding structures on the surface and a hard coat layer formed on the substrate so that the diffuse reflection characteristics are controlled and an antiglare film having a desired contrast can be obtained.  From ¶ 0255-0256 a low -refractive-index layer containing hollow fine particles or a low -refractive-index layer containing a fluorocarbon resin can be used as the antireflection layer 15, for example on the hard coat layer.  Examples of the hollow fine particles include inorganic fine particles such as silica and alumina and organic fine particles such as styrene and acryl, but silica fine particles are particularly preferred. Since hollow fine particles incorporate air, the refractive index thereof is lower than normal particles.  For example, whereas the refractive index of silica fine particles is 1.46, the refractive index of hollow silica fine particles is 1.45.  From ¶s 0211-0212 the coating for the antiglare property is composed of an ultraviolet-curable resin, and from ¶s 0300-0301 the UV curable resin composition contains, for example, an acrylate, a photopolymerization initiator, a viscosity adjustor, and a solvent.  Preferably, the UV curable resin composition further contains an antifoulant from the viewpoint of imparting an antifouling property.  From ¶ 0322 preferably, a silicone oligomer and/or fluorine-containing oligomer containing at least one (meth)acryl group, vinyl group, or epoxy group is used as the antifoulant.  A preferred example of the antifoulant is TEGORad 2700 as are OPTOOL DAC-HP produced by Daikin Industries, Ltd., and X-22-164E produced by Shin-Etsu Chemical Co.,.  Applicants specification as filed describes at ¶ 00146 TEGO RAD 2700 as for formulae (4) and (5) {i.e. like the formulae of Claim 26.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, as afore-described for Claim 26, where from Watanabe the UV curable resin composition {i.e. photopolymerizable} for anti-glare properties like a low refractive layer of Kobori as modified further contains an antifoulant like TEGO RAD 2700 for formulae (4) and (5) of pending Claim 26 motivated with a reasonable expectation of success given the similarity of chemical structures of the siloxanes in the low refractive index layer of Kobori as modified to also provide antifouling properties to an anti-glare outer low refractive index layer as for the optical member of Claims 26, 29-30, 32-33, 36, and 46-48.  
For Claim 35, Kobori in view of Tamura further in view of FluoroTechnology and further in view of Nakashima and further in view of Shin-Etsu and further in view of Wakizaka and further in view of Watanabe is applied as to Claim 26 along with evidence reference EP 3342808, Takahashi et al (hereinafter Takahashi).  Takahashi evidences at Table 1 and ¶ 0065 that KY-1203 is a terminal (meth) acrylic modified perfluoropolyether.  Such a material has an RA1 functional group of terminal (meth)acrylic and modified along with perfluoropolyether as for W1 as a linking group and Rf1.  Also FluoroTechnolgy with FS-7024, FS-7025 and FS-7026 as described in the pending application at ¶ 0132 of the Pub as an example of the one-end reactive-type photopolymerizable fluoropolymer represented by Formulae (10) and (11).  Also from the description at ¶ 0024 of the PUB in describing Formula (11) the description is “in Formula (11), E1 is For CF2 ; and E2 is For CF2 G is F or a perfluoroalkyl group having a carbon number in a range of 1 to 5. Here, RA2 may be represented by Formula (12)”.  This description appears to show that formula (12) is part of formula (11) for FS-7024, FS-7025 and FS-7026.  
Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima evidenced by Shiojiri further in view of Shin-Etsu and further in view of Wakizaka and further in view of Watanabe and further in view of U.S. 2009/0274902, Kume (hereinafter Kume).    
Regarding Claims 38 and 40, Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima further in view of Shin-Etsu and further in view of Wakizaka and further in view of Watanabe is applied as to Claim 26, however Kobori as modified does not expressly disclose a hard coating of two monomer one with and one without hydroxyl groups.   
Kume discloses in the abstract and at ¶s 0053-0056, and 0066 a hard coat film and a hard coat layer forming composition which forms a hard coat layer adhering well to a substrate, which does not curl up easily and having antifouling properties, excellent abrasion resistance, surface hardness, and a high level of visibility. The present invention has a specific feature in that a hard coat layer forming composition which includes polyfunctional acrylic (or methacrylic) monomer (A)  {reading on first monomer of formula 13}, acrylic monomer having a hydroxyl group (B) {reading on second monomer with hydroxyl}, radical photopolymerization initiator (C), and fluorocompound having a polymerizable group (D) is used. The hard coat film of the present invention has the hard coat layer which is formed by curing the hard coat layer forming composition on a transparent substrate and has a surface free energy less than 20 mN/m and the thickness in the range of 5-25 .mu.m.  From ¶ 0066 the hard coat layer has inorganic and organic particles.  From ¶s 0052-0054 an acrylic (or methacrylic) monomer refers to both an acrylic monomer and a methacrylic monomer. For example, polyfunctional acrylic (or methacrylic) monomer means both a polyfunctional acrylic monomer and a polyfunctional methacrylic monomer. Moreover, each of a polyfunctional acrylic (or methacrylic) monomer (A) and an acrylic (or methacrylic) monomer having a hydroxyl group (B) may be an oligomer in this invention.  An example of urethane acrylate as the preferable polyfunctional acrylic (or methacrylic) monomer (A) includes specifically, pentaerythritol triacrylate hexamethylene diisocyanate urethane prepolymer, pentaerythritol triacrylate toluene diisocyanate urethane prepolymer, and pentaerythritol triacrylate isophorone diisocyanate urethane prepolymer.  From ¶ 0056 A polyfunctional acrylate (or methacrylate) compound is preferable as the acrylic (or methacrylic) monomer having a hydroxyl group (B) in the hard coat layer forming composition because a polyfunctional acrylate (or methacrylate) compound blends better with the fluorocompound having a polymerizable group (D) so that a coating liquid for forming a hard coat layer hardly becomes clouded resulting in a precipitate.  Hydroxyethyl acrylate, hydroxyethyl methacrylate, pentaerythritol triacrylate or dipentaerythritol pentaacrylate are desirable.  These monomers for A and B are similar to those recited in Applicants specification as filed at ¶s 00160 and 00161 for having formulae 13 and 14.  From ¶ 0057] preferably a usage of the polyfunctional acrylic (or methacrylic) monomer (A) is in the range of 1-99% by weight relative to a sum of the polyfunctional acrylic (or methacrylic) monomer (A) and the acrylic (or methacrylic) monomer having a hydroxyl group (B).  Specifically, it is more preferable that the usage of the polyfunctional acrylic (or methacrylic) monomer (A) is in the range of 50-95% by weight. In the case where the usage of the polyfunctional acrylic (or methacrylic) monomer (A) is less than 50% by weight, hardness and a pencil hardness of the hard coat layer may become insufficient.  With this range for (A) then (B) likewise is 1 to 99 wt. %.  These ranges overlap the ration of pending Claim 40 and as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, and with hollow silica fine particles having an average particle size of 10 nm to 100 nm in combination of two or more different average particle sizes, as afore-described for Claim 26, where from Kume the hard coat of Kobori as modified has the Kume hard coat from polyfunctional acrylic (or methacrylic) monomer (A) from a pentaerythritol triacrylate containing monomer and acrylic monomer having a hydroxyl group (B) like pentaerythritol triacrylate or dipentaerythritol pentaacrylate motivated with a reasonable expectation of success to have a hard coat that adheres well to a substrate, which does not curl up easily and having antifouling properties, has excellent abrasion resistance, surface hardness, and a high level of visibility blends and  blends better with the fluorocompound to have the optical member of Claim 38.    
Claim 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima evidenced by Shiojiri further in view of Shin-Etsu and further in view of Wakizaka and further in view of Watanabe and further in view of U.S. 2012/0270027, Hwang et al. (hereinafter “Hwang”).  
Regarding Claim 39, Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima further in view of Shin-Etsu and further in view of Wakizaka and further in view of Watanabe is applied as to Claim 26, however Kobori as modified does not expressly disclose a hard coating with multi-branched monomer or oligomer.  
Hwang discloses in the abstract and a ¶s 0011-0014, 0042-0087a hard coating film that is curled to a height of less than 20 mm and has a pencil hardness of 3H or harder, the hard coating film including a hard coating agent that includes a hyperbranched (meth)acrylate oligomer {i.e. multi-branched} having about 50 to about 200 (meth)acrylate groups, reactive nanoparticles, and a polyfunctional monomer.  From ¶s 0011-0014 the hard coat has reactive nanoparticles may have an average diameter of about 10 nm to about 100 nm like those of inorganic nanoparticles may be selected from the group of nanoparticles of SiO2, Al2O3, CaCO3, TiO2, and mixtures thereof.   From 0071-0087 suitable polyfunctional monomers may include polyfunctional (meth)acrylate compounds, and fluorinated polyfunctional (meth)acrylate compounds, and a mixture thereof. The polyfunctional (meth)acrylate compounds which with the photopolymerization initiators of ¶ 0087 would be in a photopolymerized product along with the hyperbranched (meth)acrylate.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, with hollow silica fine particles having an average particle size of 10 nm to 100 nm in combination of two or more different average particle sizes, as afore-described for Claim 26, where from Hwang the hard coat has a hyperbranched (meth)acrylate oligomer photopolymerized with polyfunctional monomer motivated with a reasonable expectation of success to obtain hard coat film with curl to a height of less than 20 mm and has a pencil hardness of 3H or harder as for the optical member of Claim 39.  
Claim 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima evidenced by Shiojiri further in view of Shin-Etsu and further in view of Wakizaka and further in view of Watanabe and further in view of U.S. 2010/0227085, Yoshihara et al. (hereinafter “Yoshihara”).   
Regarding Claim 41, Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima further in view of Shin-Etsu and further in view of Wakizaka and further in view of Watanabe is applied as to Claim 26, however Kobori as modified does not expressly disclose that the metal oxide fine particles are distributed in the binder of the hard coating as localized to a side of the substrate.  
Yoshihara discloses in the abstract, ¶s 0017, 0036-0037 and 0047-0068 and Fig. 1 an anti-reflection film which has excellent optical properties at a low production cost.  The anti-reflection film of the has a low refractive index hard coat layer having low refractive index particles and a binder matrix which is formed by curing an ionizing radiation curable material on a transparent substrate.  The low refractive index hard coat layer has two optically distinguishable layers from the transparent substrate side, namely, an intermediate layer and a localized layer wherein the low refractive index particles are localized, and the refractive index and optical thickness of the localized layer are in the range of 1.29-1.43 and in the range of 100-200 nm, respectively.  From ¶ 0017 the anti-reflection film having a transparent substrate and a low refractive index hard coat layer, the low refractive index hard coat layer including low refractive index particles and a binder matrix can be formed by curing an ionizing radiation curable material, the low refractive index hard coat layer having a mixed layer in which the binder matrix and the component of the transparent substrate blend together with a gradient and a localized layer which includes the conductive particles and the binder matrix, the mixed layer being optically indistinguishable, and the localized layer being optically distinguishable and having a refractive index in the range of 1.29-1.43 and an optical thickness in the range of 100-200 nm.  From ¶s 0037 and 0068 the low refractive index hard coat layer in the anti-reflection film 1 has the mixed layer 12a on the transparent substrate side and the localized layer 12c in which the low refractive index particles are concentrated.  The mixed layer is optically indistinguishable while the localized layer is optically distinguishable. The localized layer has a refractive index in the range of 1.29-1.43 so that the localized layer can also be regarded as a low refractive index layer.  The anti-reflection film with the mixed layer results in the composition (a ratio of the transparent substrate component and the binder matrix) in the mixed layer varying with gradient and the mixed layer is optically indistinguishable, the mixed layer absorbs a difference in refractive index between both adjacent layers (the transparent substrate and the localized layer) so that the interference generation caused by this difference is prevented. Given the localized layer is considered the low refractive index layer and the low refractive index hard coat layer is mixed with the transparent substrate to have varying gradients, the low refractive index hard coat layer would have the low refractive index particles mixed with the transparent substrate so the particles of the low refractive index hard coat would have localization with the side of the substrate through these gradients.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, with hollow silica fine particles having an average particle size of 10 nm to 100 nm in combination of two or more different average particle sizes, as afore-described for Claim 26, where from Yoshihara the hard coat of Kobori as modified is mixed with the substrate whereby metal oxide fine particles of the hard coat are in varying gradients with the substrate thereby giving localization of the particles with the substrate side motivated with a reasonable expectation of success to obtain excellent optical properties as for Claim 41.    
Response to Arguments
Applicant’s arguments filed 2/17/2022 with amendments have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  To the extent that Applicants arguments are related to the new grounds of rejection in the same manner as without the new grounds of rejection, Applicants arguments are not persuasive.  
Applicants argue the cited art does not disclose structural relationships of the one-end reactive photopolymerizable fluoropolymer binds to the hollow silica particles and the specific low-refractive index layer binder (the first binder 132) distributed in the surface of the low-refractive index layer.  Applicants contend a beneficial result in a structure where the hollow silica particles 131 and the binder 132 are protected by the surface layer 133, as shown in the drawings of the present application. This structural relationship is provided by the configuration of the formulation of the low-refractive index layer, which is not taught or suggested the applied prior art references.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one-end reactive photopolymerizable fluoropolymer binds to the hollow silica particles and the specific low-refractive index layer binder (the first binder 132) distributed in the surface of the low-refractive index layer, and hollow silica particles 131 and the binder 132 are protected by the surface layer 133,) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicants’ claims have and a photopolymerized product of a mixture of a side-chain reactive photopolymerizable fluoropolymer and a silicon-containing compound, and hollow silica particles distributed in the low-refractive index layer binder and a photopolymerized product of a one-end reactive photopolymerizable fluoropolymer, and a modified silicone, however the photopolymerized product is not claimed as including any bonding with the particles.   
Applicants argue for patentability with respect to the modified silicon compound base on an English machine translation of Google translation.  
In response the Google translation is not of record.  
Applicants argue for patentability with respect to the surface roughness recited in claim 48 and unexpected results of the lower the Y-value and the lower the MinR, the lower the reflectivity of the low-refractive index layer 13.  When the Y-value (visual sensitivity reflectance) becomes 0.3% or less, it was deemed as good.   
In response in accordance with MPEP §716.02(e) Comparison With Closest Prior Art - an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  The closest prior art is Kobori which as the at least two silicone compounds, i.e. silicon-containing compound and modified silicone, whereas as Applicants indicate the examples of the specification compare to examples without the silicon-containing compound and the modified silicone.  
Also in response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of a plurality of maximum values in that Fig. 13 only shows maximum values of 60, 50 and 75 nm in specific amounts while the pending claims do not have any amounts for a plurality of maximum values.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787